DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
Claims 1-8 and 10-13 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claim 1.  In particular, the prior art does not teach or suggest providing a first mask on the second flat top surface of the second substrate region and on part of the first flat top surface of the first substrate region in such a way that an area surrounding a portion of the first flat top surface remains unmasked, forming trenches surrounding a portion of the first substrate region by etching the unmasked area surrounding the portion of the first flat top surface, providing a dielectric material on the first substrate region in such a way that the trenches are filled, the first substrate portion is covered, and a top surface of the dielectric material is flat and coplanar with a top surface of the first mask present on the second flat top surface, providing a second mask on the top surface of the dielectric material while leaving at least part of the second substrate region not masked by the second mask, forming, at least partially, the one or more silicon semiconductor devices in the second substrate region not masked by the second maskMcDonnell Boehnen Hulbert & Berghoff LLP300 South Wacker DriveChicago. Illinois 60606312-913-0001; 2providing a dielectric material on the first substrate region and the second substrate region in such a way that the dielectric material possesses a flat top surface, and covers the one or more at least partially formed silicon semiconductor devices, covering a second region with a third mask while leaving at least part of the first region not masked by this third mask: etching the unmasked first region until a first cavity is formed having a bottom exposing the portion of the first flat top surface: forming a second cavity at the bottom of the first cavity, the second cavity being suitable for trapping defects during epitaxial growth of a III-V material therein, the second cavity having an opening surrounded by part of the bottom of the first cavity, epitaxially growing a III-V material in the second cavity until the III-V material fills the first cavity; and forming, at least partially, the one or more III-V semiconductor devices from the grown III-V material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK S CHEN/Primary Examiner, Art Unit 2893